OPINION
By KUNKLE, J.
We have considered the record in this case with care.
There has been filed with us very exhaustive briefs by counsel for both plaintiff in error and defendant in error. In addition to the portions of the record aud authorities relied upon by counsel for plaintiff in error to secure a reversal of the judgment of the Court of Common Pleas, *351there has been filed with such brief the written opinion of Judge Martin of the Municipal Court wherein the judge, as above stated, found in favor of plaintiff in error. Counsel for defendant in error have favored the court in their brief not only with pertinent portions of the testimony and the authorities relied upon but also included the substantial portions of the written opinion of Judges Snediker of the Court of Common Pleas reversing the Municipal Court. .
Counsel will keep in mind that this court is reviewing the judgment of the Court, of Common Pleas. We are not reviewing the judgment of the Municipal Court. We are not warranted in reversing the judgment of the Court of Common Pleas, which we are revewing, unless we are able to find that the Common Pleas Court erred in the judgment which it rendered. The testimony is conflicting in various respects. We concede that different inferences might be drawn from such conflict, but when the entire record is considered, we would not be prepared to find that the Court of Common Pleas committed prejudicial error in reversing the judgment of the lower court, and remandng the same for a new trial.
Entertaining these views, the judgment of the lower court will be affirmed.'
HORNBECK, PJ, and BARNES, J, concur.